 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDial Tuxedos, Inc. and New York Joint Board,Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC. Case 29-CA-7063July 9, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn March 14, 1980, Administrative Law JudgeRussell M. King, Jr., issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order which has beenmofified in certain respects.The Administrative Law Judge found that Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to bargain with New York Joint Board,Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, which represents allpressers and tailors employed by Respondent, andby unilaterally discontinuing contributions to theUnion's health plan and insurance fund. No excep-tions were taken to these findings. The Administra-tive Law Judge found no merit, however, to the al-legation that Respondent had further violated Sec-tion 8(a)(5) and (1) of the Act by granting unit em-ployees Blue Cross and Blue Shield insurance bene-fits in order to induce them to withdraw their sup-port from the Union. The General Counsel exceptsto that finding and further argues, inter alia, thatthe granting of such benefits constituted a unilater-al change in the terms and conditions of employ-ment in violation of Section 8(a)(5) and (1) of theAct. We agree with the General Counsel's lattercontention. The record reveals, and indeed the Ad-ministrative Law Judge found, that no bargainingimpasse had been reached in this case and that theUnion had not waived its right to bargain "on thehealth and insurance issue." Furthermore, Re-spondent's unilateral change in the employees' in-surance benefits was not consistent with any previ-ously rejected offer. Under these circumstances, wefind that the granting of such benefits constitutedan unlawful unilateral change in the terms and con-ditions of employment and violated Section 8(a)(5)and (I) of the Act. See Peerless Roofing Co., Ltd.,247 NLRB No. 72 (1980), and Allen W. Bird, II,250 NLRB No. 64227 NLRB 1355 (1977).' The Order shall be modi-fied to conform to our finding2herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Dial Tuxedos, Inc., Franklin Square, New York, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with theNew York Joint Board, Amalgamated Clothingand Textile Workers Union, AFL-CIO, CLC, asthe representative of its employees in the appropri-ate unit described as follows:All pressers and tailors employed by the Re-spondent at its Hempstead store, exclusive ofall clerical employees, all other employees,guards, and all supervisors as defined by theAct.(b) Unilaterally discontinuing contributions tothe Union's health plan and insurance fund and uni-laterally instituting its own Blue Cross/Blue Shieldplan with respect to employees in the above-de-scribed appropriate unit.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Upon request, bargain collectively with theUnion as the exclusive representative of employeesin the above-described unit and, if an understandingis reached, embody such understanding in a signedagreement.In view of our conclusions here, wve find it unnecessary to pass onthe General Counsel's contention, rejected by the Administrative Law"Judge, that Respondent granted the Blue Cros,/Blue Shield benefits inorder to induce its employees to ilthdraw their support from the Union.2 Nothing in our Decision and Order shall be construed as requiringRespondent to rescind the Blue Cross/Blue Shield benefits. the grantingof which. we find, violated the Act:' The Administrative L aw Judge recommended in his remedy andOrder that Respondent pay interest on any moneys Respondent owed theUnion's health and insurance plan and fund However, because the provi-sions of employee benefit fund agreements are variable and complex, theBoard does not provide at the adjudicatory stage of the proceeding forthe addition of interest at a fixed rate on unlawfully withheld fund pay-ments. We leave to the compliance stage the question whether Respond-ernt must pay any additional amounts into benefit funds in order to satisfyour "mnake-wxhole" remedy These additional amounts may be determined.depending upon the circumstances off each case. by reference tio provi-sions in the doc uments governing the funds at issue and, where there areno goernilng proi sions. to cridence of any loss directly attributable tothe unlawfil w ithholding aclion. shich might include the loss of returnon investment of' the portion iof funds wAithheld. additional administrativeoists, elc hl it1(1n collateral o,,sses , errvwcuiahr Optical C'oelputty, 240Nl RB 1213 (197'J) VWe have nmodified the remedy and the recommendedOrder aiccordingly476 I)IAI. ITLXF)()S. IN(C(b) Restore making payments to the union healthplan and insurance fund as it did prior to the dis-continuance of said payments on September 30,1978, for the employees in the aforesaid unit.(c) Make employees in the aforesaid unit wholefor any losses or expenses they may have sufferedas a result of the unilateral discontinuance, with in-terest in the manner described in the section of theAdministrative Law Judge's Decision entitled "TheRemedy," and pay into said insurance fund allthose contributions it has failed to pay as a result ofsaid unilateral change.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all personnel records and reports, and all otherrecords necessary to analyze and determine theamount of losses and expenses due under the termsof this Order.(e) Post at its Franklin Square (Hempstead), NewYork, facility copies of the attached notice marked"Appendix."4Copies of said notice, on forms pro-vided by the Regional Director for Region 29,after being duly signed by Respondent's authorizedrepresentative, shall be posted immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain collectivelywith the New York Joint Board, Amalgamat-ed Clothing and Textile Workers Union,AFL-CIO, CLC, as the representative of ouremployees in the appropriate unit described asfollowv s:All pressers and tailors employed by theEmployer in its Hempstead store, exclusiveof all clerical employees, all other employ-ees, guards, and all supervisors as defined inthe Act.WE Wl I. NOT, without bargaining with theUnion, discontinue making contributions to theUnion's health plan and insurance fund ormake other unilateral changes in your workingconditions without first bargaining with theUnion.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILl., upon request, bargain collectivelywith the Union as the exclusive representativeof employees in the above-described appropri-ate unit and, if an agreement is reached,embody such agreement in a signed contract.WE Wll l NOT resume making payments intothe Union's health and insurance funds as ex-isted prior to our discontinuance of such pay-ments on September 30, 1978, and WE WIll.pay into said funds all those contributions wehave failed to pay as a result of unilateral ac-tions.WE WII.L NOT make employees in said unitwhole for any losses or expenses they mayhave suffered as a result of said unilateral dis-continuance, with interest.DIAl. TUXEIDOS, INC.DECISIONSTATEIMEN OF I'HE CASERUSSEiL M. KING, JR., Administrative Law Judge:This case was heard by me in New York, New York, onSeptember 13 and 27, 1979.1 The charge was filed onThe complaint and notice of hearing in this case originalls set thecase for hearing in Brooklyn, New York. on August 27. 1979 Prior tothat date and at the Respondent's request, the case was continued to 10a.m on September 13. 1979. On that date and at that time the Respond-ent, by counsel or otherwise. failed to appear. Howeser. present was em-ployee Natalie Marcos, who indicated that her purpolse sas to deliver amessage from the Respondent's president and owner. Jerry Parness Afterbeing placed under oath, Marcus related that at 7:45 that morning shereceived a long-distance telephone call from Parness who stated that hewas ill, was somewhere in Rhode Island. and was not able to, appear thatday, further requesting a continuance to the following week 'This wasthe first notification Ito other parties concerned that Mr Parness wasunable to appear that morning Counsel for the General Counsel had alsosubpenaed certain materials. and that suhpena was returnable at the open-ing of the hearing on September 13 Under the circumstalnces, and wlthall counsel consenting, the case was contiinuied to September 27. 1979.(C'oitlrnued477 DECISI()NS ()t NArIONAI. I .A()R RFLATIONS H()ARDMarch 7, 1979, by the New York Joint Board, amalga-mated Clothing and Textile Workers Union, AFL-CIO,CLC (the Union),2and the complaint was issued by theRegional Director for Region 29 of the National LaborRelations Board (the Board), on behalf of the Board'sGeneral Counsel, on April 17, 1979, alleging that the Re-spondent improperly and unilaterally discontinued pay-ments to existing and union employee health and insur-ance plans, and refused to bargain collectively with theUnion in its representative capacity of these employees,in violation of Section 8(a)(l) and (5) of the NationalLabor Relations Act, as amended (the Act).3The Re-spondent, through and by its president, Jerry Parness,filed a telegraphic answer on August 21, 1979.4Theanswer generally denies the allegations in the complaintand also disputes the status of the Charging Union as alabor organization within the meaning of Section 2(5) ofthe Act. Prior to the issuance of the charge in this caseon March 7, 1979, a decertification petition had beenfiled by employee Walter Gates on February 21, 1979(Case 29-RD-310). The day after the charge was filedand on March 8, 1979, a hearing was held on that decer-tification petition, and on April 19, 1979 (2 days subse-quent to the issuance of the complaint) the Regional Di-rector dismissed the decertification petition, grantingleave to "make application for reinstatement" of the peti-tion after disposition of this case.5The Respondent entered into a contract with theUnion on September 1, 1976, and this contract expiredwith instructions to employee Marcos to inform Parness of the continu-ance, and to further impress upon him that the case would go forward onthe new date, with or without his presence.2 The name of Joel Ronald Ax, Esq., was on the brief for the ChargingUnion. No briefs were filed on behalf of the General Counsel or the Re-spondent.a The pertinent parts of the Act provide as follows:Sec 8 (a) It shall be an unfair labor practice for an employer-(I)to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in Section 7 ...Sec. 7. Employees shall have the right .to engage in otherconcerted activities for the .. .purpose of collective bargaining orother mutual aid or protection .. .[Sec. 8.(a)1(5) to refuse to bargain collectively with the representa-tives of his employees ....4 The Charging Union moved to strike this answer because of its delin-quency, and because a copy was not originally certified to or forwardedto the Charging Union. Although the answer was substantially late andno copy was originally sent to the Charging Union, this motion wasdenied and a copy of the answer was promptly furnished to the ChargingUnion at the commencement of this proceeding. The result requested inthis motion was for summary judgment on the complaint itself. Therebeing no provisions in the Board's Rules and Regulations governing theseproceedings for such a Summary Judgment, and further considering thepro se representation by Parness, I felt the most expedient course ofaction was to conclude that the Answer did meet the issue, the GeneralCounsel having the burden of proving the allegations in the Complaintregardless of any response from the Respondent.s This dismissal was in the form of a letter to employee Gates. Thispetition alleged that the Union no longer represented a "substantialnumber of employees" in the bargaining unit. The letter advised employ-ee Gates that "no question concerning representation can be raised andfurther proceedings are not warranted at this time." as a result of the is-suance of the complaint in this case.on September 30, 1978. There had been no Board-con-ducted election and the unit involved consists of onlytwo employees." This contract contained no renewalclause and thus no "Notice of Opening" clause. Prior tothe expiration of the contract and on June 9, 1978, theUnion wrote to the Respondent advising of its intent to"modify certain terms and provisions of the ...agree-ment and accordingly the agreement shall terminate byits terms on September 30, 1978." Upon the expiration ofthe contract the Respondent ceased to contribute to thehealth plan and insurance fund provided for in the con-tract, whereupon the two unit employees involvedbecame anxious about the lack of their health insurancecoverage and the Respondent thereafter obtained cover-age for these two employees under a Blue Cross-BlueShield plan. Several negotiating sessions were held in-cluding one on November 15, 1978, and another on Janu-ary 9, 1979. The lack of subsequent sessions was the sub-ject of blame by both the Union and the Respondent inthis case, and after the new insurance coverage was ob-tained and the employee decertification petition wasfiled, the charge in this case was ultimately filed by theUnion on March 7, 1979.Upon the entire record including my observation ofthe demeanor of the witnesses,7and after due considera-tion of the brief filed herein by the Charging Union, Imake the following:FINDINGS OF FACTI. JURISDICTIONThe pleading and admissions herein established the fol-lowing jurisdictional facts. The Respondent is, and hasbeen at all times material herein, a corporation duly or-ganized under and existing by virtue of the laws of theState of New York, maintaining its principal office andplace of business in Franklin Square, in the town ofHempstead, county of Nassau, State of New York,where it is engaged in the wholesale rental and distribu-tion of tuxedos and related products. During a repre-sentative I-year period, in the course and conduct of itsbusiness, the Respondent rented and distributed productsvalued in excess of $50,000, which products valued inexcess of $50,000 were shipped from the Respondent'sfacility in interstate commerce directly to States outsidethe State of New York. Thus, and as admitted, I find andconclude that the Respondent is now, and has been at alltimes material herein, an employer engaged in commerceAt the hearing on the decertification petition on March 8. 1979, theRespondent was represented by counsel and the transcript of that hearingreflects that the unit description was stipulated by counsel. The unit isalso described in the contract in itself.I The facts found herein are based on the record as a whole and uponmy observation of the witnesses. The credibility resolutions herein havebeen derived from a review of the entire testimonial record and exhibitswith due regard for the logic of probability, the demeanor of the wit-nesses, and the teaching of N.L.R.B. v. Walton Manufactunng Companyand Loganville Pants Company, 369 U.S. 404. 408 (1962). As to those testi-fying in contradiction to the findings herein, their testimony has been dis-credited either as having been in conflict with the testimony of crediblewitnesses or because it was in and of itself incredible and unworthy ofbelief. All testimony has been reviewed and weighed in light of the entirerecord.47X I)IAI. TUX.EII)OS. INCwithin the meaning of Section 212). (6). and (7) of theAct.The Respondent denied that the Union involved was alabor organization within the meaning of Section 2(5) ofthe Act. I find and conclude, without question, that theUnion is a labor organization within the meaning of theAct. This finding is supported by the substantiating andunrebutted testimony of Murray Goldstein who testifiedin this case as a co-manager of the New York JointBoard and also as a national vice president of the Amal-gamated Clothing and Textile Workers Union. In myopinion, the issue was so clearly resolved through thistestimony that further comment on the subject is unnec-essary.II. ALL.EGI D: UNFAIR I ABOR PRAC CESA. Summary of the Eviden ceMurray Goldstein testified in his official capacity withthe New York Joint Board and with the National Union,as earlier indicated. The initial contract was executed onSeptember 1, 1976. for a term of 2 years. In early June1978, the Union wrote to the Respondent, as a matter ofcourse, noting that the contract would expire on Septem-ber 30, 1978, and further indicating the Union's inten-tions to modify certain terms of the contract. The NewYork Joint Board then commenced negotiations with anumber of employer associations in New York Citywhich represented the various facets of the clothing busi-ness. The Respondent was an independent employer andnot a member of any employer association. After theUnion had negotiated a so-called master or model con-tract with and among the employer associations in mid-October, the Union then commenced to contact the var-ious independent employers involved. The master ormodel contract was to be generally retroactive to thevarious individual expiration dates.9Goldstein testifiedthat, after several attempts to contact the Respondent'spresident, Jerry Parness. regarding the negotiation of anew contract, he finally reached him the first week ofNovember and a meeting was set for and held on No-vember 15, 1978. By this time, Parness had stoppedmaking payment to the Union's health plan and insurancefund on behalf of the two unit employees. At the No-vember 15 meeting, Goldstein indicated that he explainedto Parness that an industrywide agreement had been con-cluded, and that he gave Parness a copy and asked Par-ness at that time to enter into the new agreement. Theythen discussed some of the terms, whereupon Parness in-dicated that he wanted to take the contract with him forfurther consideration and consultations with his attorney.On November 22, 1979, Parness wrote Goldstein propos-ing numerous changes or modifications, and indicatingthat if these suggested changes were acceptable heI The following includes a summary of the testimuony of the witnessesappearing in the case. The testimony will appear normally in narraliveform. although Ion oclcasion some testimony will appear as actual quotesfrom the transcript. The narrative only and merely represents ;t summaryof what the witnesses themselves stated or related. and doecs not necessar-ily renect my ultimate findings and conclusions in this case" The Respondent. at this point, was not bound by the master or modelcontract, or by any existing indixidual contractwould enter into a modified contract.'"G(oldstein ,uenlon to relate that, after receipt of Parness' letter (of' No-vember 22, he or his office attempted to reach Parness.without success once or twice a .week, usually by callingand leaving messages. Contact was finally made and ameeting was set and held on January 9. 1979. Accordingto Goldstein. at the conclusion of that meeting some ofthe provisions had been agreed to and some remained yetto be settled. Goldstein indicated that Parness v as tocontact him in 2 days (January 11), but failed to do so.Goldstein further testified that thereafter he again at-tempted to reach Parness but these attempts were unsuc-cessful, and on February 21, 1979. he received a letterfrom the Board indicating that an employee had filed adecertification petition."The Respondent's president, Jerry Parness, testifiedthat the tuxedo rental company was not his "main slay ofoperation" and that he ran this business "absentee." usinga supervisor. The business consisted of the rental of tux-edos to other retail rental stores, and according to Par-ness the business was extremely seasonal, resulting in thenumber of employees ranging from 8 to 20, includingoffice employees, sales personnel. shipping. pressing. tai-loring, drivers, and "pickers." Parness explained that thefacility is basically a drycleaning plant, with related ma-chinery, occupying approximately 5,(XX) square feet. Inthe unit involved, which include tailors and pressers,there are two employees; namely, Walter Gates andJeanette Lamons. Parness testified that he stoppedmaking payments to the Union's health and insurancefund on September 30, 1978, when the contract expired.and that the unit employees involved are presently cos-ered by Blue Cross-Blue Shield, which was commencedsometime during March 1979. This coverage was ob-tained at the employees' request, but Parness could notremember whether the requests were received before orafter the contract expired on September 30. 1978. Par-ness indicated that the two employees involved had ex-pressed dissatisfaction with the Union and its health in-surance coverage since sometime in June 1978, and thathe felt constrained to grant the request for alternativecoverage in order to actually keep the employees. Par-ness further related that he discussed the employee dis-satisfaction with Union Manager Goldstein sometimeafter the June complaints started, but that "it just wenton, nothing was done." Parness then related that, inearly 1979, the two employees involved threatened toquit because of dissatisfaction over the health insurancesituation and he was forced to take action as the busyperiod of his business was due to commence in March. 2Parness acknowledged attending the November 15 meet-'I According to Goldstein. Parness, in drafting his suggested modifica-tions. used the old or expired contract as a guide or a base i'arness, in histestimony. related that he did not receive a cops of the new and pro-posed contract at the November 15 meeting Union Business AgentHyman l.uks, who h a, present al Ihe mretingl, Itstifled that Parniess wasil fact given al copy of it new model contract. as related ha CyoldtcilnThe discrepancy proves to he essentially unllimplrtllt ill ihis case' Case 29-RD 310, its discussed earlieri2 What this "dissatlisfactlin" I .olx ed A, , is n1xs er Ceplhiniled hs Parnesihut during this period (f titic the cmployees .were ohviously not coxveredby alily insurail e plirl DI)tlCSI()NS ()F NA'II()NAI. I AHO()R REI.A 'I() IONS BO()ARI)ing with Goldstein and other union representatives, andfurther acknowledged the November 22 letter with sug-gested modifications or changes, but he neither remem-bered nor denied the subsequent January 9 meeting.When Parness was asked if the Union thereafter "gothack in contact with [him] regarding a new contract," heresponded, "Not to my recollection." Parness testifiedthat he called the Union once and talked to one MurrayCohen who stated that the Union was still consideringhis suggested changes. t Parness was further asked if hewould have signed an agreement had the Union contact-ed him, to which he replied "I would have signed anagreement if the employees in my place wanted it."Employee Jeanette Lamons testified that she hadworked for the Respondent for 12 years as a presser, andthat fellow employee Walter Gates left the Respondent'semploy in early or mid-September 1979. Lamons relatedthat a "couple of months" after the contract expired shestarted receiving the Blue Cross-Blue Shield coverageobtained by Parness. She added that she was not "sure"when the coverage started, "whether it was Novemberor when." She indicated that sometime in October shebecame worried about the lack of coverage and calledUnion Representative Luks who stated that "he didn'tknow what was going on with the Union." Lamons testi-fied that she then went to Parness and asked for BlueCross-Blue Shield coverage, but that the Union was notdiscussed, nor was it discussed with Parness at any othertime. Lamons went on to testify that both she and em-ployee Gates became dissatisfied with the Union becauseUnion Representative Luks ignored them and they"never saw him." She stated that she did not know whoLuks was until "they told [her she] had to join theUnion." She reiterated that she never told Parness him-self of her feelings but that she did tell the secretary inthe office "the hell with the Union," and requested thatthe secretary convey her feelings about the Union toParness. Lamons further indicated that she also told thesecretary she would quit if the insurance coverage wasnot straightened out.'4Lamons testified she also joinedemployee Gates in his efforts to expel the Union by useof the decertification petition.B. Evaluation of Law and Evidence and InitialConclusionsThe complaint charges the Respondent with improperand unilateral changes in employee benefits withoutnotice to the Union by discontinuing contributions to theunion's health and insurance plans on September 30,1978, further resulting in improperly inducing the twoemployees involved to abandon their union support ormembership. The complaint also charges the Respondentwith the unlawful refusal to meet and bargain with theUnion after January 9, 1979 (the date of the last negotiat-ing session), all in violation of Section 8(a)(1) and (5) ofthe Act. The basic facts are essentially undisputed in thisD:' Murray Cohenll as identified by Goldtecin in his lestimlony as an"adminlisratile asistant" whose re'porisibility it was to "keep up withthe e'ents regarding c.ntlracts " Cohen was not called Io testify in thisCase'4 Neither former employtee (Jats nor the secreiarN wai, called Io les-tify in his casecase. In the fall of 1976, the Respondent recognized theUnion as the collective-bargaining representative of theRespondent's tailors and pressers (two employees) andentered into a collective-bargaining agreement with theUnion on September 1, 1976. With this recognition andcontract came the legal duty or responsibility for the Re-spondent to notify and bargain with the Union regardingcontemplated changes in conditions of employment, in-cluding changes in health insurance plans and payments,and this duty or responsibility continues even after theexpiration of the contract unless a bargaining impasseoccurs. ' There was no bargaining impasse here as, infact, bargaining itself commenced long after the expira-tion of the contract and the discontinuance of paymentsby the Respondent to the Union's insurance plan on Sep-tember 30, 1978. This discontinuance without notificationvwas readily admitted by Respondent President Jerry Par-ness. I'The foregoing principals and undisputed factsserve as the basic foundation of the General Counsel'scase and, in the main, shall prove to be insurmountablefor the Respondent in this case.The Union of course knew of the discontinuance im-mediately, yet voiced no real objection until the actualcharge was filed on March 7, 1979, which charge wasprimarily prompted by employee Gates' decertificationpetition (filed on February 21, 1979). The Union was alsoin no posture to bargain or negotiate with the Respond-ent until after the contract expired and in mid-Octoberwhen the industrywide master or model agreement hadbeen consummated. The Union's letter to the Respondentregarding contractual changes went out in June 1978, yet4 months passed before the Union's next contact with theRespondent, and after the contract's expiration. Thisdelay naturally portrayed what Parness and the two em-ployees conceived to be a lack of concern on the part ofthe Union. Parness also knew of the employees' dissatis-faction with the Union and its insurance plan, and thedanger of losing one or both on the heels of a busyseason if the matter of the insurance was not straightenedout. Although one could empathize with Parness in thissituation, his actions contrary to controlling legal princi-ples cannot be overlooked in this case, regardless of thepractical consequences unique to his situation. Parnesssimply took matters into his own hands. To put it hisway, "I would have signed an agreement if the employ-ees in my place wanted it.'7The significance of this" Pelrhlei Roofing (Co, Ltd. 247 Nt RB No. 72 (1980i); ttrold Ilsonon. d/b/a lhen Itoue MarAit No. 3. 175 NL RH 596 (I69), enfd 428F2d t13 (8th Cir 1970) laji Bradcauing Co WD1F 41M-F-. h163Nl RH 475 (1967), cnrd 395 F 2d 622 (DC Cir 1968) NLRBBinne Kati. etc., d/h/ a Willamvhurg Srtel Produor Co. 369L U S 716(1 6,2)."I I)uring the negotiations iand mi his Nornember 22, 1979. letter Iof re-questled changes. 'Parness agreed Il the prior health arid insurance plansand onl ly requested a reductilon in the employer's contrihution to lone ofthe I, o plans that had been in effect The Unlioin thus did not ,aive bar-gaminig on the health and illsurance issue. nor was the change or discon-linuallce essentiillly conisisten t vith a rejected iffer .Ilen W Bird. 11. 227NI RH I 155 (1977). lht' R uul lilnmmel Dirdlling C'ompuney. 203 N. RIt144 (1973); , L.R.B. (Crompton lighland Mil/R. 1n1., 337 L.S 217." Ithe complaint charges the Respondent with, inter alu. a refusal tobargain after Ihe last negotiating sessio on n, January q. 1979q. but does nIotC ontinu ed48X() DIAl -I UXEI)OS. INC'remark by Parness in his testimony contributes substan-tially to his downfall in this case. Parness, I find, hadconcluded firmly by mid-January that employees Gatesand Lammons, who about this time had threatened toquit, no longer wanted the Union. Thereafter, in myopinion, he took a calculated risk of future litigation anddecided to remain away from the bargaining table. Hereasoned that the risk was worthwhile due to the smallsize of the unit involved and his perception of theUnion's lack of interest. He further conceived that hisdecision was supported by the two employees, as ,waseventually reflected in their decertification petition,'land he was thus further hopeful that the Union wouldabandon the unit without further action.Accordingly, I find and conclude that the Respondent.through and by Parness, unilaterally and thus improperlydiscontinued the health and insurance benefits of the twounit employees, and after January 9, 1979, improperlyfailed and refused to meet and bargain with the Union, inviolation of Section 8(a)(1) and (5) of the Act as allegedin the complaint. However, I do not find that the late ac-quisition of Blue Cross-Blue Shield insurance for the twounit employees was to induce them to abandon their sup-port for the Union, as further alleged in the complaintThe employees had expressed dissatisfaction with theUnion's health benefits even prior to the expiration ofthe contract on September 30, 1978. Thereafter, theythemselves again acknowledged disinterest in the Unionand requested Blue Cross-Blue Shield coverage, which infact was not obtained until March, after Parness with-drew from bargaining and after the decertification peti-tion was filed.19 In obtaining the new insurance, I findand conclude that Parness was motivated solely by thepossible loss of one or both employees just prior to thebeginning of a busy season, and I shall thus recommendthat the "unlawful inducement" allegation in the com-plaint be dismissedC. The UnitThe unit description alleged in the complaint is as fol-lows:All pressers and tailors employed by Respondent atits Hempstead store, exclusive of all clerical em-ployees, all other employees, guards, and all super-visors as defined by Section 2(11) of the Act.The Respondent's answer denied the above description,but the unit subject or controversy was given no atten-tion by the Respondent during the hearing. The subjectwas addressed by the General Counsel, in evidenceallege "surface bargaining" (superficial or spetious bargaining); whichthis remark may imply) he remark definitely is, I conclude. indicatise ofParness' thinking. at least from Januar) '. 1979 forward'" Although Ihere is ahsolutely no esidence In the record Io supportIhe conclusion that P'arness suggested or urged the decertificalion peti-lion, ii is inconceivable that he lacked knoewledge of the Inellts of thetwo employeest! Employee .amons was unlcrtain as, to e.all, \hen the BlueCross-Blue Shield coverage started. indictaling ion, Ihal it started "acouple of months" after ihe contracl cxpired P'arlies. appeared cerltirl Itwas in March 1979. and Ihis was nlot disputed hby coutl for the GeneralCounsel. through records oIr olher iscduring the hearing, but was not addressed by the Unionin its brief. The original contract (September 1976) andthe Union's proposed new contract describe the unit as"all bushelmen, pressers, finishers, fitters and assistant fit-ters" employed by the Respondent. The transcript of theMarch 8, 1979, hearing on the decertification petition(Case 29-RD-310) reflects that the Respondent's counselproposed a stipulation that the unit include all "tailorsand pressers" employed by the Respondent. This stipula-tion was accepted. That transcript further reflects thatthe unit description was so limited due to the fact thatthe Respondent only employed the two stated categories(tailors and pressers), and the contracts were "master"contracts containing additional categories to fit many re-lated businesses. Accordingly, I find that the correct unitdescription is that alleged in the complaint, and as set outabove.Upon the foregoing findings of fact and initial conclu-sions, and upon the entire record, I hereby make the fol-lowing:CON( I SIONS Ot L XW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2). (6), and (7) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All pressers and tailors employed by the Respond-ent at its Hempstead store, exclusive of all clerical em-ployees, all other employees, guards, and all supervisorsas defined by Section 2(11) of the Act. constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act4. The Union is now and at all times material hereinhas been the exclusive representative of all the employ-ees of the Respondent in the aforesaid unit for the pur-pose of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5. By unilaterally discontinuing contributions to theUnion's health and insurance plans on September 30,1978, and by failing and refusing to meet with the Unionafter January 9 for the purpose of bargaining collectivelywith it as the exclusive bargaining representative of theemployees in the unit described in paragraph 3, above,the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Act.6. The Respondent has not otherwise violated the Act.7. The unfair labor practices found in paragraph 5.above, affect commerce within the meaning of Section2(6) and (7) of the Act.THi RiMi I)\Having found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of SectionX(a)(l) and (5) of the Act, I shall recommend that it beordered to cease and desist therefrom,2" and take certain"' I shall also reconmmnitlid that the addlnionlt ",ica eased l de1s'" pro l-sionis of the ()rder he of thle tlairrnl ' arlte!. hlch I feel to he lmore ppropriate it t its cae See IiAtlnot Imdi /ni, 242 NI Rit Ni 17(Iq7g)481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffirmative action to effectuate the policies of the Act.Accordingly, having found that the Respondent, on Sep-tember 30, 1978, unilaterally discontinued making contri-butions to the Union's health plan and insurance fund toprovide health and medical services and other insurancebenefits for the employees in the aforesaid unit, it shallbe ordered to restore making such payments and makewhole the unit employees for any losses or expenses theymay have suffered as a result of the unilateral discontinu-ance and, further, to pay into said insurance fund allthose contributions it has failed to pay as a result of saidunilateral change, with interest.2"[Recommended Order omitted from publication.]21 Since backpay is not a factor in this case, any interest which may bedue would be payable under the "other monetary remedies" category asmentioned and set forth in Florida Steel Corporation, 231 NLRB 651(19771482